Citation Nr: 1449118	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-08 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a low back disability, and if so, whether entitlement is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel





INTRODUCTION

The Veteran had active duty service from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.


FINDINGS OF FACT

1.  A March 2001 RO rating decision denied the Veteran's claim for entitlement to service connection for a back injury.  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision, or submit new and material evidence within one year of the denial.

2.  Evidence associated with the claims file after the denial in March 2001 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.

3.  Resolving reasonable doubt in the Veteran's favor, the Veteran has a low back disability that is related to his active service.  


CONCLUSIONS OF LAW

1.  The March 2001 rating decision which denied service connection for a back injury is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  

2.  New and material evidence has been received and the claim for entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen 

VA's Duties to Notify and Assist

The Veteran's previously denied claim for entitlement to service connection for a low back disability is reopened, as explained below.  As such, the Board finds that any error under the Veterans Claims Assistance Act (VCAA) with regard to reopening the Veteran's claim is moot.

Legal Criteria

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c) (West 2002).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.
New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The U. S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) (2013) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.     § 3.159(c) (4) (2013), which, "does not require new and material evidence as to each previously unproven element of a claim."  Id at 120.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis 

The Board notes that although the RO did not reopen the Veteran's claim for entitlement to service connection for a low back disability in either the August 2010 rating decision or March 2012 Statement of the Case, the Board is required to address this particular issue (e.g., the new and material claim) in the first instance. 

The Veteran's claim for entitlement to service connection for a back injury was denied by a May 1971 RO rating decision.  The May 1971 rating decision indicated that the basis for the RO's denial was that there was no evidence that the condition was incurred in or aggravated by service.  The Veteran's claim for entitlement to service connection for a back injury was subsequently again denied in a March 2001 RO rating decision.  The March 2001 rating decision declined to reopen the Veteran's claim and continued the denial of the Veteran's claim.  The Veteran did not appeal this decision, nor submit additional evidence within one year of the denial; therefore, it became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R.  §§ 3.104, 20.302, 20.1103 (2000).  

The Veteran's current claim for entitlement to service connection a low back disability is based upon the same factual basis as his claim for entitlement to service connection which was denied in the March 2001 rating decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

Since the final March 2001 rating decision, new evidence includes, but is not limited to, a lay statement from L.T, received in July 2010, a lay statement from A.B., received in August 2010 and a lay statement from the Veteran's spouse, received in July 2011.  All three lay statements discuss the Veteran's back while in service.  This evidence is new, as it did not exist at the time of the final disallowance in March 2001.  It is material, as it relates to an unestablished fact necessary to substantiate the claim, namely an in-service incurrence of the claimed condition.  This evidence also raises a reasonable possibility of substantiating the claim and it is not cumulative or redundant of the evidence previously of record.  Therefore, presuming the credibility of the evidence submitted, the Board finds that the evidence discussed above is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, the Board concludes that the Veteran's request to reopen the previously disallowed claim should be granted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

II.  Service Connection

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).

Generally, in order to establish direct service connection, three elements must be established.  There must be medical, or in certain circumstances, lay evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Analysis

The evidence of record shows that the Veteran has a current low back disability.  A letter received in June 2010 from private medical provider Dr. B.H. stated that the Veteran's diagnosis was "[g]rade II spondylolisthesis L5-S1", "[d]egenerative disc disease L4-5 and L5-S1", "[s]pinal instability L5-S1" and "[f]oraminal stenosis lumbar spine causing lumbar radiculopathy."  Letters received in July 2010 and January 2011 from private medical provider Dr. R.M. stated that the Veteran has "discogenic changes with Schmorl's nodes involving enoplates from T-11 thru L5 with diffused disc bulge", "facet arthropathy which is causing mild spinal canal stenosis and mild-mod bilateral neural foraminal narrowing of L2-L5" and "L-5-S1, has Grade 2 Anterolisthesis and extensive degenerative facet joint with diffuse disc bulge which is causing severe bilateral neural foraminal narrowing."   

As to the next element of direct service connection, an in-service incurrence of a disease or injury, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured his low back in service.  In a July 2011 statement, the Veteran stated that he hurt his back while in Vietnam and that he "was [m]oving heavy equipment throughout my stay in Vietnam at fire support stoneman."  The Veteran stated that he went to see a field medic and was given pain pills, but that the pain "was getting considerably worse" and then went by helicopter to see another medic and was given more pain pills.  The Veteran stated that he "continued to have back pain thru out my stay in Vietnam" and referenced receiving care at a VA hospital after discharge (which records do not appear to have ever been attempted to be obtained).  A letter received in July 2010 from L.T. noted that he served in Vietnam with the Veteran and that "[the Veteran] and I were selected for a detail involving the movement of heavy equipment and I believe we were at Fire Support Base Stoneman" and "I recall [the Veteran] complaining several times after that detail that his back was really hurting him".  The letter referenced the Veteran being seen by a doctor for his back.  A letter received in August 2010 from A.B. noted that he was stationed with the Veteran in Vietnam and that they were "involved in moving heavy equipment throughout our stay."  The letter further stated that "[w]e were doing this heavy duty based at Fire Support Stoneman when [the Veteran] started having difficulty with his back" and referenced the Veteran being seen by a doctor on base.  The letter also stated that "I remember when [the Veteran] hurt himself while moving heavy equipment and struggled his whole time in Vietnam."  In a statement received in July 2011, the Veteran's spouse stated the she knew the Veteran prior to his Vietnam service and that they kept in contact while he was in service through letters.   The Veteran's spouse stated that the Veteran "wrote me about how his back was hurting" and related a similar sequence of events regarding in-service treatment as the Veteran did in his July 2011 statement.  The Veteran's spouse stated that the Veteran "has told me how he had to carry heavy equipment, fill sand bags, take down bunkers and carry 12x12 wood beams and steal [sic]" and referenced the Veteran receiving treatment at a VA hospital after coming home from Vietnam.  The Veteran's spouse also referenced the Veteran being in "constant pain", that "after all these years his back just keeps getting worse" and that "I've noticed how much the pain is affecting him for the last 42 years."  

The Veteran's service treatment records (STRs) are silent as to any treatment for his low back.  The Veteran's December 1969 separation examination noted the Veteran's spine to be normal and noted no defects.  On the accompanying December 1969 Report of Medical History, the Veteran checked "no" to having ever had or having now back trouble of any kind.

In the case of a Veteran who engaged in combat in active service, VA shall accept satisfactory lay evidence as sufficient proof of in-service incurrence or aggravation of any injury or disease if consistent with the circumstances, conditions or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R.           § 3.304(d) (2013).

As to whether the Veteran engaged in combat, the Veteran's personnel records show that he served in Vietnam from October 1968 to December 1969 and his principal duties were listed as cannoneer, supply sergeant and first cook.  His military occupational specialties were listed in his personnel records as "FA Basic" (presumably a reference to "Field Artillery), duty solider and cook and the Veteran's DD-214 also listed the Veteran's specialty as "FA Basic."  A letter received in July 2010 from H.J., who stated that he was the commanding officer of the Veteran's unit for part of his time in Vietnam, explained the unit's duties.  He stated that the unit was the "primary direct support artillery battery" for a mechanized infantry unit and that "[q]uite often we were required to occupy gun positions that were proximate [to the mechanized infantry unit's] location in order to provide them with necessary direct fire support."  The Veteran was also granted entitlement to service connection for post-traumatic stress disorder (PTSD) in October 2011, which was based in part on a July 2011 VA examination that noted a stressor of "[c]ombat experience" and included an opinion that the Veteran's PTSD "is related to his hostile military experiences in" Vietnam.  The Veteran was also granted entitlement to service connection for tinnitus and a bilateral hearing loss disability in October 2011, which was based in part on a June 2011 VA audio examination that referenced the Veteran serving "as Artillery in combat during Vietnam" and included an opinion that stated "due to the nature of his job in the military and his combat experience, the [V]eteran's current hearing loss and tinnitus is at least as likely as not due to noise exposure in service."  

Based on the evidence of record, the Board concludes that the Veteran engaged in combat while in-service in Vietnam.  As the Veteran engaged in combat, as outlined above, VA shall accept satisfactory lay evidence as sufficient proof of in-service incurrence or aggravation of any injury or disease if consistent with the circumstances, conditions or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  Id.  The Board finds the lay statements from the Veteran, his spouse, A.B. and L.T. with respect to the Veteran injuring his back in-service to be credible statements and to be consistent with the circumstances, conditions or hardships of such service.  As discussed above, there is no official record of an in-service incurrence of a low back injury.  While the Veteran's STRs and December 1969 Report of Medical History and December 1969 separation examination did not note any issues relating to the Veteran's low back, the Board finds the lay statements provided from the Veteran, his spouse, A.B. and L.T. to be sufficient proof of an in-service incurrence of a low back injury.  See id.  

As to the final element of direct service connection, a nexus between the in-service injury and the current disability, the Veteran has not been afforded a VA examination.  Of record, as discussed earlier, are letters received in July 2010 and January 2011 from private medical provider Dr. R.M.  Both letters state that the Veteran has been a patient of Dr. R.M.'s since May 1994 and that the Veteran "has complained of Chronic Low Back Pain due to an old injury."  The letter received in July 2010 stated that "[t]he injury occurred when he serving in Vietnam with the military."  The letter received in January 2011 stated that "I believe more likely then not, that the injury occurred when serving in Vietnam with the military."  These letters are the only medical evidence of record that discuss the relationship between the Veteran's current low back disability and his service.  As there is no medical evidence to the contrary, and resolving reasonable doubt in the Veteran's favor, the Board concludes that the July 2010 and January 2011 letters provide the nexus between the Veteran's in-service injury and his current disability that is required for direct service connection.

Resolving reasonable doubt in the Veteran's favor, entitlement to service connection for a low back disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

ORDER

New and material evidence having been received, the claim for entitlement to service connection for a low back disability is reopened.

Entitlement to service connection for a low back disability is granted.  


____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


